Citation Nr: 0506255	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-15 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability, 
to include arthritis.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel












INTRODUCTION


The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for a low back disability, to include 
arthritis.

This case was remanded by the Board in April 2004 to obtain 
Social Security Administration (SSA) records.  The response 
from the SSA, dated May 2004, has been associated with the 
claims folder.  In October 2004 the RO issued a supplemental 
statement of the case (SSOC) and the claims folder was 
returned to the Board for adjudication.  The veteran 
submitted a statement with new evidence to the Board in 
February 2005.  

As such, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND


?	This case is remanded to obtain medical records from 
P.A., D.C.
?	This case is remanded to obtain medical records from the 
S.H.H. in Chelsea, MA.


The veteran filed his original claim in December 2000.  He 
was denied service connection for a low back disability, to 
include arthritis in November 2001.  After timely perfecting 
his appeal, the veteran's claim was forwarded to the Board.  
In April 2004, the claim was remanded for further 
development.  In February 2005, the veteran submitted a 
statement regarding his treatment for his low back 
disability.  The record reflects that the veteran provided 
new information regarding the address for P.A., D.C..  The 
record also reflects that the RO failed to request the 
veteran's treatment records following discharge from the 
S.H.H.  Accordingly, the veteran's claim must be remanded.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO should request copies of all medical records 
associated the P.A., D.C. at the address given by the 
veteran in his February 2005 statement.

2.  The RO should request copies of all of the veteran's 
medical records from S.H.H., as detailed in his February 
2005 statement.

3.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be readjudicated.  In the 
event that the claim is not resolved to the 
satisfaction of the veteran, she should be furnished a 
Supplemental Statement of the Case regarding service 
connection for a psychiatric disability, including 
PTSD, that includes all additional applicable laws and 
regulations, and the reason for the decision.  The 
veteran must be given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



